Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 9/08/2022 has been received and claims 14-23 and 25-28 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conductance adjuster” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation in Claims 14 and 25 that “the pumping line has greater fluid conductance than the sterilant injection line” within the Specification. In addition, there is no written description for the new limitation in Claim 19 that “a residence time of the sterilant is increased” within the Specification. Finally, there is no written description support for the limitation in Claim 26 that “the main needle has greater fluid conductance than the sterilant injection line” within the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-23 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 14 and 25, it is not clear what the limitation “fluid conductance” is attempting to set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shiosawa (20060280646) in view of Van Buskirk (5882416).
As to Claim 14, Shiosawa (‘646) discloses a vaporizer (8) for vaporizing a sterilant to supply to a sterilization chamber (1), the vaporizer comprising: 
a sterilant injection line (i.e. line in which valve 9 is located) through which the sterilant moves (from 8) to the sterilization chamber (1) (see Figures 1-2); and 
a pumping line (i.e. line in which valve 10 is located), which is configured integrally with the sterilant injection line (i.e. line in which valve 9 is located) (see Figure 2), through which air exhausted from the sterilization chamber (1) moves. 
While Shiosawa (‘646) does not appear to specifically teach that the pumping line (i.e. line in which valve 10 is located) has greater fluid conductance than the sterilant injection line (i.e. line in which valve 9 is located), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide greater fluid conductance for the pumping line compared to the sterilant injection line in the vaporizer of Shiosawa in order to evacuate the vaporizer and/or sterilization chamber quickly and efficiently. Only the expected results would be attained.
In addition, it was known in the art before the effective filing date of the claimed invention to provide greater fluid conductance for a pumping line in a device. Van Buskirk (‘416) discloses that one or more lines with a higher conductance is provided in a device downstream from a vaporization zone in order to increase vaporization efficiency (see entire document, particularly Col. 6 lines 1-9 and 40-41, Col. 9 lines 21-43, particularly lines 21-25).  It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide greater/higher fluid conductance in the pumping line (that is downstream from the vaporization zone) of Shiosawa in order to provide a more efficient vaporization in the vaporization device as shown by Van Buskirk.

As to Claim 25, Shiosawa (‘646) discloses a sterilization device (see Figure 1) comprising: 
a target object storage container (1) storing a target object (M) therein and receiving a sterilant (via valve 9 – see Figure 1)); 
a vacuum pump (5; 4) evacuating the target object storage container (1) *see Figures 1-2); and 
a line (i.e. line in which valves 9 and 10 are located) connecting the target object storage container (1) to the vacuum pump (5) (see Figures 1-2), 
wherein the line (i.e. line in which valves 9 and 10 are located) comprises a sterilant injection line (i.e. line in which valve 9 is located) through which the sterilant is injected to the target object storage container (1), and a pumping line (i.e. line in which valve  10 is located), which is configured integrally with the sterilant injection line (i.e. line in which valve 9 is located) (see Figure 2), through which air exhausted from the target object storage container (1) moves.
While Shiosawa (‘646) does not appear to specifically teach that fluid conductance of the pumping line (i.e. line in which valve 10 is located) is greater than the fluid conductance of the sterilant injection line (i.e. line in which valve 9 is located), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide greater fluid conductance for the pumping line compared to the sterilant injection line in the vaporizer of Shiosawa in order to evacuate the vaporizer and/or sterilization chamber quickly and efficiently. Only the expected results would be attained.
In addition, it was known in the art before the effective filing date of the claimed invention to provide greater fluid conductance for a pumping line in a device. Van Buskirk (‘416) discloses that one or more lines downstream of a vaporization zone has a higher fluid conductance than one or more lines upstream of the vaporization zone in a device in order to increase vaporization efficiency (see entire document, particularly Col. 6 lines 1-9 and 40-41, Col. 9 lines 21-43, particularly lines 21-25).  It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide greater/higher fluid conductance in the pumping line (that is downstream from the vaporization zone) of Shiosawa in order to provide a more efficient vaporization in the vaporization device as shown by Van Buskirk.
Thus, Claims 14 and 25 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Shiosawa (‘646) and Van Buskirk (‘416).

Response to Arguments
Applicant's arguments filed 9/08/2022 have been fully considered but they are not persuasive. As to applicant’s argument on p. 7 to top of p. 8 of Remarks, examiner disagrees and points out that the prior art of Van Buskirk makes it obvious that one of ordinary skill in the art would provide fluid conductance as set forth in the claims and Van Buskirk also meets the claim limitation as discussed below. In addition, as to applicant’s argument on p. 8 to top of p. 9 of Remarks, examiner disagrees and points out that the sterilization injection line is upstream of the vaporizer and that the pumping line is downstream of the vaporizer; moreover, as Van Buskirk discloses in the sections of disclosure cited in the rejection above as well as in the rejection in the prior Office Action that it is more advantageous to provide higher fluid conductance for the lines/manifolds downstream of a vaporizer/vaporization zone (see Col. 6 lines 40-41), it would have been obvious and well within the purview of one ordinary skill in the art before the effective filing date of the claimed invention to provide a higher/greater fluid conductance to the downstream line (i.e. pumping line) than upstream line (i.e. sterilization injection line) in the device of Shiosawa. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799